NUMBERS 13-11-031-CR, 13-11-032-CR, 13-11-033-CR,
                 13-11-034-CR, and 13-11-035-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG

MAURICE JACKSON,                                                       Appellant,

                                         v.

THE STATE OF TEXAS,                                                    Appellee.


                  On appeal from the 411th District Court
                         of Polk County, Texas.


                       MEMORANDUM OPINION
               Before Justices Benavides, Vela, and Perkes
                  Memorandum Opinion by Justice Vela
      A Polk County Grand Jury indicted appellant, Maurice Jackson, for possession

with intent to deliver cocaine in an amount of more than one gram, but less than four
grams, a second-degree felony (cause no. 13-11-031-CR), see TEX. HEALTH & SAFETY

CODE ANN. §§ 481.102(3)(D), 481.112(a), (c) (West 2010) and for possession of cocaine

in an amount of less than one gram, a state-jail felony (cause no. 13-11-035-CR); see id.

§§ 481.102(3)(D), 481.115(a) (b), which was enhanced by two previous state jail felony

convictions to a third-degree felony. See TEX. PENAL CODE ANN. § 12.42(a)(1) (West

Supp. 2010). On August 13, 2009, pursuant to a plea agreement, Jackson pleaded

guilty to both offenses and was placed on ten years‟ community supervision.

       Thereafter, in cause nos. 13-11-032-CR and 13-11-033-CR, Jackson was indicted

for two separate offenses of possession with intent to deliver cocaine in an amount of

more than one gram, but less than four grams, a second-degree felony. See TEX.

HEALTH & SAFETY CODE ANN. §§ 481.102(3)(D), 481.112(a), (c).             And, he was also

indicted in cause no. 13-11-034-CR for possession of cocaine in an amount of less than

one gram, a state-jail felony, id. §§ 481.102(3)(D), 481.115(a) (b) (West 2010).            In

addition, the State filed a motion to revoke his community supervision in cause nos.

13-11-031-CR and 13-11-035-CR. The motions alleged Jackson violated the terms and

conditions of his community supervision by committing the offense alleged in cause no.

13-11-032-CR.

       On November 1, 2010, Jackson entered into a plea agreement, which resolved

these five cases. He pleaded true in cause nos. 13-11-031-CR and 13-11-035-CR, and

he pleaded guilty in cause nos. 13-11-032-CR, 13-11-033-CR, and 13-11-034-CR. The

trial court sentenced him to confinement in the Texas Department of Criminal

Justice-Institutional Division for terms of eight years, eight years, twelve years, and twelve


                                              2
years, and confinement in a state jail facility for twelve months. The sentences are to run

concurrently. In one issue, Jackson argues the trial court erred in denying his motion to

suppress.1 We affirm.2

                                        I. FACTUAL BACKGROUND

        Officers with the Polk County Sheriff‟s Department executed a search warrant on

Jackson‟s home on September 30, 2009. During the execution of the search warrant,

the officers seized crack cocaine as well as other items. Jackson‟s defense counsel filed

a motion to suppress the contraband seized as a result of the search of Jackson‟s

residence authorized by the search warrant. The trial court held a hearing on the motion,

and after hearing testimony and argument from both sides, the trial court denied the

motion to suppress.3

        The affidavit supporting the search warrant, in whole, reads as follows:
        1
           Jackson filed a motion to suppress only in cause nos. 13-11-032-CR, 13-11-033-CR, and
13-11-034-CR. When he pleaded guilty in each of these three cases, he reserved his right to appeal the
denial of his motion to suppress in each case.
        2
          Pursuant to the Texas Supreme Court‟s docket-equalization efforts, this case was transferred to
this Court from the 9th Court of Appeals. See TEX. GOV‟T CODE ANN. § 73.001 (West 2005).
        3
            The trial court imposed the sentences and signed the judgments in each case on November 1,
2010. On November 24, 2010, Jackson filed a request for findings of fact and conclusions of law. The
trial court, by written order, denied the request, and no findings of fact and conclusions of law were filed. In
State v. Cullen, the court of criminal appeals stated that a trial court must grant a party‟s timely request for
findings of fact and conclusions of law related to its ruling on a motion to suppress. 195 S.W.3d 696, 698
(Tex. Crim. App. 2006) (stating, “The refusal of trial courts to enter findings of fact when timely requested . .
. leaves appellate courts with nothing to review except a one-word ruling and forces the courts of appeals to
make assumptions about the trial court‟s ruling.”). The court cited with approval and applied Texas Rule of
Civil Procedure 297, which states, in relevant part: “The court shall file its findings of fact and conclusions
of law within twenty days after a timely request is filed.” TEX. R. CIV. P. 297 (emphasis added). Id. at 699
(citing TEX. R. CIV. P. 297). Here, Jackson‟s request for findings of fact and conclusions of law was due to
be filed within twenty days of November 1, 2010, the day the trial court signed the judgments. See TEX. R.
CIV. P. 296 (requiring request for findings and conclusions to be filed within twenty days after judgment is
signed). Jackson‟s request for findings of fact and conclusions of law was not filed until November 24,
2010, twenty-four days after the date the trial court signed the judgments. Accordingly, Jackson‟s request
for findings of fact and conclusions of law was untimely. See id. Therefore, the trial court did not err by
denying his request to file findings of fact and conclusions of law.

                                                       3
               The undersigned Affiant, being a Peace Officer under the laws of
        Texas and being duly sworn, on oath makes the following statements and
        accusations:
        1. THERE IS IN POLK COUNTY, TEXAS, A SUSPECTED PLACE AND
        PREMISES DESCRIBED AND LOCATED AS FOLLOWS:
        From the Polk County Sheriff’s Office travel north on North
        Washington .7 tenths of a mile to US Hwy 59, take a left on US Hwy 59
        and travel south on US Hwy 59 South 2.1 miles to US Hwy 190 West
        and take a right, travel west on US Hwy 190 West 9 tenths of a mile to
        Fm 350 South, take a left onto Fm 350 South and travel 1 mile to
        Mouse Brown Road, take a right onto Mouse Brown road [sic] and
        follow it to the very end and the property will be located at 526 Mouse
        Brown Road. The residence will be a mobile home located to the
        right of the property with an add on front and rear porch. The
        property also has a wood frame house sitting in front of the trailer and
        a travel trailer located to the left of the wood frame residence. The
        search will consist of the residence of Maurice Jackson including all
        buildings and vehicles located on said property along with the
        property curtilage.
        2. THERE IS AT SAID SUSPECTED PLACE AND PREMISES PROPERTY
        CONCEALED AND KEPT IN VIOLATION OF THE LAWS OF TEXAS AND
        DESCRIBED AS FOLLOWS:               Crack cocaine in or around the
        residence, buildings and vehicles as well as any books, ledgers, or
        records of drug transactions including any electronic media capable
        of storing such records, and other evidence linking suspected
        suspect(s) to the crime.
        3. SAID SUSPECTED PLACE AND PREMISES ARE IN CHARGE OF AND
        CONTROLLED BY EACH OF THE FOLLOWING PERSONS: Maurice
        Jackson B/M 8-12-1970, SS[4]
        4. IT IS THE BELIEF OF AFFIANT, AND HE HEREBY CHARGES AND
        ACCUSES THAT: Maurice Jackson has in his possession and is
        distributing crack cocaine from his residence located at the above
        described location in Polk County, Texas.
        5. AFFIANT HAS PROBABLE CAUSE FOR SAID BELIEF BY REASON OF
        THE FOLLOWING FACTS: See Exhibit “A” Attached which is
        incorporated herein by reference.
        6. Against the peace and dignity of the State of Texas.
        WHEREFORE, Affiant asks for the issuance of a warrant that will authorize
        him to search said suspected place and premises for said property and
        seize the same and to arrest each said described and accused person.



        4
           Jackson‟s social security number was stated; however, because of privacy reasons, we will not
record it here.
                                                   4
      Anthony Lowrie, a lieutenant with the Polk County Sheriff‟s Department, signed the

affidavit. Below his signature the following language appears: “Subscribed and sworn

to before me by said Affiant on this the 29th day of Sept[.] A.D., 2009." The magistrate‟s

signature appears below this language.

                                      EXHIBIT “A”

      Affiant would show that he is a duly licensed peace officer in and for the
      State of Texas, currently serving as a Detective for the Polk County Sheriff‟s
      Office. The information contained herein is based upon the personal
      knowledge of Affiant or information provided by other witnesses or law
      enforcement officers as identified herein.
      Affiant shall show that on 9-28-2009 at approximately 2:37 PM while
      conducting an undercover operation at the suspect‟s residence that the
      suspect Maurice Jackson did deliver to a cooperating individual 10 off white
      rocks of crack cocaine which had a weight of approximately 1.5 grams.
      Affiant shall show that the suspect is the only person involved in the delivery
      and is the person that took the two hundred dollars in US Currency and is
      the person that hand delivered the crack cocaine to the CI.
      Affiant shall show that the delivery took place at the suspect‟s residence
      located at the end of Mouse Brown Road in Polk County[,] Texas.
      Affiant shall show that the suspect keeps concealed both in his residence
      and on his property crack cocaine cut up and ready for distribution.
      Affiant is asking for a search and arrest warrant for the described suspects,
      residence, vehicles, building and property curtilage, with the above
      information provided.

      Officer Lowrie signed the exhibit. Below his signature the following language

appears: “Subscribed and sworn to before me by said Affiant on this the 29th day of

Sept[.] A.D., 2009." The magistrate‟s signature appears below this language.

                                      II. DISCUSSION

      By a single issue, Jackson argues the trial court erred in denying his motion to

suppress. He contends Officer Lowrie did not present the magistrate with sufficient facts

to establish the existence of probable cause to show he was selling crack cocaine from


                                            5
his residence. By Officer Lowrie‟s use of the phrases “would show” and “shall show” in

exhibit A, which is attached to the affidavit in support of the request for a search warrant,

Jackson argues Officer Lowrie “promised to present the magistrate with these facts.”

                                   Standard of Review

        When a “trial court is determining probable cause to support the issuance of a

search warrant, there are no credibility determinations, rather the trial court is constrained

to the four corners of the affidavit.”     State v. McLain, No. PD-0946-10, 2011 WL
1376724, at *2 (Tex. Crim. App. Apr. 13, 2011) (citing Hankins v. State, 132 S.W.3d 380,

388 (Tex. Crim. App. 2004)). Consequently, “when we review the magistrate‟s decision

to issue a warrant, we apply a highly deferential standard because of the constitutional

preference for searches to be conducted pursuant to a warrant as opposed to a

warrantless search.” Id. (citing Swearingen v. State, 143 S.W.3d 808, 810-11 (Tex.

Crim. App. 2004) (citing Illinois v. Gates, 462 U.S. 213, 234-37 (1983)). “As long as the

magistrate had a substantial basis for concluding that probable cause existed, we will

uphold the magistrate‟s probable cause determination.” Id. (citing Gates, 462 U.S. at

236).

        “We are instructed not to analyze the affidavit in a hyper-technical manner.” Id.

(citing Gates, 462 U.S. at 236). “When „reviewing a magistrate‟s decision to issue a

warrant, trial and appellate courts apply a highly deferential standard in keeping with the

constitutional preference for a warrant.‟” Id. (quoting Rodriguez v. State, 232 S.W.3d 55,

61 (Tex. Crim. App. 2007) (footnotes and citations to authority omitted)). Therefore,

“„when an appellate court reviews an issuing magistrate‟s determination, that court should


                                              6
interpret the affidavit in a commonsensical and realistic manner, recognizing that the

magistrate may draw reasonable inferences. When in doubt, we defer to all reasonable

inferences that the magistrate could have made.‟” Id. (quoting Rodriguez, 232 S.W.3d at

61) (footnotes and citations to authority omitted).

       Because the Fourth Amendment strongly prefers law-enforcement officials to

conduct searches pursuant to search warrants, the United States Supreme Court has

provided incentives for them to obtain warrants instead of conducting warrantless

searches. McLain, 2011 WL 1376724, at *3 (citing Lane v. State, 971 S.W.2d 748,

750-51 (Tex. App.—Dallas 1998, pet. ref‟d)).          For example, “[o]ne incentive is a

less-strict standard for reviewing the propriety of a search conducted pursuant to a

warrant.” Id. (citing Ornelas v. United States, 517 U.S. 690 (1996); Rodriguez, 232
S.W.3d at 61). In that particular situation, “courts must give great deference to the

magistrate‟s probable-cause determination.”       Id. (citing Gates, 462 U.S. at 234-37;

Rodriguez, 232 S.W.3d at 61). “Both appellate courts and trial courts alike must give

great deference to a magistrate‟s finding of probable cause.” Id. (citing Rodriguez, 232
S.W.3d at 61).

       In McLain, the court of criminal appeals, quoting Rodriguez, stated that “[a]n

evaluation of the constitutionality of a search warrant should begin with the rule that „the

informed and deliberate determinations of magistrates empowered to issue warrants are

to be preferred over the hurried action of officers who may happen to make arrests.‟” Id.

(quoting Rodriguez, 232 S.W.3d at 59). A reviewing court “should not „invalidate the

warrant by interpreting the affidavit in a hypertechnical, rather than commonsense,


                                             7
manner.‟” Id. (quoting Rodriguez, 232 S.W.3d at 59). “A magistrate shall not issue a

search warrant without first finding probable cause that a particular item will be found in a

particular location.” Id. (citing U.S. CONST. amend IV;5 Rodriguez, 232 S.W.3d at 61);

see also TEX. CODE CRIM. PROC. ANN. art. 18.01(b). 6 “Probable cause exists when,

under the totality of the circumstances, there is a fair probability that contraband or

evidence of a crime will be found at the specified location.” Id. (citing Rodriguez, 232
S.W.3d at 61). This “is a flexible and non-demanding standard,”7 and “[t]he facts stated

in a search affidavit „must be so closely related to the time of the issuance of the warrant

that a finding of probable cause is justified.‟” Id. (quoting Flores v. State, 827 S.W.2d
416, 418 (Tex. App.—Corpus Christi 1992, pet. ref‟d)); see also Sherlock v. State, 632
S.W.2d 604, 608 (Tex. Crim. App. 1982) (stating that a search affidavit is “inadequate if it

fails to disclose facts which would enable the magistrate to ascertain from the affidavit

that the event upon which the probable cause was founded was not so remote as to

render it ineffective.”) (internal quotes omitted).

        A “court of appeals violate[s] the prohibition on „hypertechnical‟ review of a warrant

affidavit when it strictly applie[s] rules of grammar and syntax in its analysis.” Id. A

court of appeals should focus “on what the magistrate could have reasonably inferred[,]”

rather than “review[ing] the affidavit by focusing on what the officer „implied‟ . . . .” Id.

        5
          The Fourth Amendment to the United States Constitution provides: “The right of the people to
be secure in their persons, house, papers, and effects, against unreasonable searches and seizures, shall
not be violated, and no Warrants shall issue, but upon probable cause, supported by Oath or affirmation,
and particularly describing the place to be searched, and the persons or things to be seized.”
        6
            Article 18.01(b) provides, in relevant part: “No search warrant shall issue for any purpose in this
state unless sufficient facts are first presented to satisfy the issuing magistrate that probable cause does in
fact exist for its issuance.”
        7
            State v. McLain, No. PD-946-10, 2011 WL 1376724, at *3 (Tex. Crim. App. Apr. 13, 2011).
                                                      8
“[I]t is the reasonableness of the magistrate‟s conclusions based on facts and inferences

which is the proper standard[,]” and the United States Supreme Court has explained how

we must review probable-cause determinations:

       [A]fter-the-fact scrutiny by courts of the sufficiency of an affidavit should not
       take the form of de novo review. A magistrate‟s determination of probable
       cause should be paid great deference by reviewing courts. . . . A grudging
       or negative attitude by reviewing courts toward warrants . . . is inconsistent
       with the Fourth Amendment‟s strong preference for searches conducted
       pursuant to a warrant; courts should not invalidate warrant[s] by interpreting
       affidavit[s] in a hypertechnical, rather than a commonsense manner.

Id. (quoting Gates, 462 U.S. at 236) (citations and internal quotes omitted); United States

v. Ventresca, 380 U.S. 102, 108 (1965). “[T]he established requirement [is] that courts

review warrant affidavits as a whole.” Id. (citing Hall v. State, 795 S.W.2d 195, 197 (Tex.

Crim. App. 1990)).

                                          Analysis

       In this case, the magistrate had a substantial basis for concluding that probable

cause existed. In his affidavit, Officer Lowrie provided the directions to the residence to

be searched, its address—526 Mouse Brown Road—and a description of the residence.

This satisfied the requirement that an affidavit must include “the specificity of the place to

be searched.”    Davis v. State, 202 S.W.3d 149, 156 n.17 (Tex. Crim. App. 2006)

(emphasis in original).    Furthermore, “the facts stated within the affidavit” must be

“sufficiently specific to the residence sought to be searched to support a finding of

probable cause that . . . [contraband] would be found there.” Id. at 154. In this case, the

affidavit showed that during an undercover operation at Jackson‟s residence, Jackson

delivered crack cocaine to a “cooperating individual” within twenty-four hours of Officer


                                              9
Lowrie‟s request for the warrant. The delivery occurred at Jackson‟s residence, and

Officer Lowrie stated that Jackson is in charge of this residence and that it was controlled

by Jackson. Thus, the affidavit connected Jackson to the residence to be searched.

See id. (stating that “[a]lthough an apparently reliable confidential informant had seen [the

defendant] in possession of . . . drugs within twenty-four hours of the affiant‟s request for

the warrant, nothing in the affidavit connected him [the defendant] to the residence” to be

searched). In addition, Officer Lowrie stated that the probable cause to support his belief

that Jackson “has in his possession and is distributing crack cocaine from his residence”

is based upon facts in exhibit “A”, which stated that “[t]he information contained herein is

based upon the personal knowledge of Affiant or information provided by other witnesses

or law enforcement officers.”       In Davis, the court of criminal appeals stated that

“[o]bservations reported to the affiant by other officers engaged in the investigation can

constitute a reliable basis for issuing a warrant.” Davis, 202 S.W.3d at 156 n.20 (citing

Ventresca, 380 U.S. at 108-09).

       By looking at the affidavit in its entirety, and not isolated phrases in the affidavit, it

would have been reasonable for the magistrate, considering all the facts in the affidavit

along with reasonable inferences from those facts, to conclude that there was a fair

probability that there was cocaine at Jackson‟s home at the time of the issuance of the

warrant. The sole issue for review is overruled.




                                              10
                                     III. CONCLUSION

       We affirm the trial court‟s judgments.




                                                  ROSE VELA
                                                  Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
7th day of July, 2011.




                                            11